Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The listing of references in the specification [Paragraph 43] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informality: Paragraph 32 Line 4 could read “…at a seam 83 ….”  Appropriate correction is required.
The use of the term “Snackeez” [Paragraph 43 Lines 15-16], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as commercial marks.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 6 [Figs. 1-3].
The drawings are objected to because the Ref. No. 40 is located in two positions in Fig. 4.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “33” has been used to designate both ramp [Paragraph 25 Line 5] and gasket [Paragraph 26 Line 10].  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 Lines 2-3 could read “…a first size of 18 to 22 ounces and for a second size of 26 to 32 ounces.”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,421,595 [Wondka].  
Claim 7 of the patent to Wondka recites:

    PNG
    media_image1.png
    205
    315
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    317
    media_image2.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because the septum and left and right corners in Claim 1 section b) of the instant application are other names for the wall and the edge as claimed in Claim 7 Section (a) subsection (ii).  
Claims 2-7 of the instant application are objected to as being dependent from rejected base claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wondka (2018/0312321).
Re Claim 1, Wondka – a multi-compartment snack storage and displacing appliance – discloses a dry food and beverage storage and dispensing appliance for separating and preventing the mixing of a dry food and a liquid beverage while stored in the appliance [1, Abstract Lines 1-5], and for non-simultaneous dispensing of the dry food and liquid is described, comprising: a container [5] with a closed bottom and open top, and comprising: a rim [27] around the open top, part of the rim at a first height, a septum intersecting the container from bottom to top, defining a first and second compartment separated by the septum, the septum transitioning to a wall [21] raising above the top of the rim of the container, the wall having a left and right corner [24 and 26, Fig. 1], and a top between the left and right corners at a second height above the rim first height, a left and right ramp connecting the wall second height at the left and right corner to the rim first height of the first compartment [Fig. 1]; a lid [3] with a top surface and a bottom surface, and comprising: a seal element [74] on the bottom surface, the seal element adapted to make contiguous contact with the top of the container wall, the left and right ramp, and the rim of the first compartment, a first and second side [Fig. 8], the first side defined by the area inside the perimeter of the bottom surface seal element, a food spout [51] defined by an opening in the lid second side, the perimeter of the opening including a raised rim [59] extending a distance from the lid the top surface, a moveable door [11] in the second side on the bottom surface, adapted to close and open the food spout opening [Paragraph 40 Lines 15-19], an opening through the first side [Fig. 10]; a straw [13] and valve assembly [7] adapted to pass through the lid first side opening and extending a distance from the lid top surface; a connection means to connect the lid and container together [63 and 64, Paragraph 41 Lines 1-7].

    PNG
    media_image3.png
    681
    567
    media_image3.png
    Greyscale

Re Claim 3, Wondka discloses the food spout is substantially oval shaped, with the long axis of the oval between 1.375 inches to 1.625 inches and the short axis of the oval is between 1.125 inches to 1.375 inches [Paragraph 40 Lines 30-32].
Re Claim 4, Wondka discloses the food spout height is variable, with a top height of 0.5 inches to 0.75 inches and a lowest height of 0.3125 inches to 0.5625 inches [Paragraph 40 Lines 33-34].
Re Claim 6, Wondka discloses the first and second compartment are in the volumetric ratio range of 1:1.4 respectively to 1:1.6 respectively [Paragraph 43 Lines 29-35].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka as applied to claim 1 above in view of Kupperman et al. (4,301,942) [Kupperman].
Wondka does not expressly disclose that the perimeter of the container from the bottom of the container to the top of the container includes at least one portion that comprises an inner wall and an outer wall, and an empty space between the inner and outer walls.  However, Kupperman – an insulated container – discloses a container with the perimeter of the container from the bottom of the container to the top of the container includes at least one portion that comprises an inner wall [Kupperman, 60] and an outer wall [Kupperman, 55], and an empty space between the inner and outer walls [Kupperman, 74].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the container with inner and outer walls with a void or space in between.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Wondka container to have inner and outer walls with a void space, before the effective filing date of the claimed invention with predictable and obvious results, to have a thermally insulated beverage container with a thermal space in between the walls [Kupperman, Col. 2 Lines 21-25].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka as applied to claim 1 above in view of Devlin (3,840,153).
Wondka does not expressly disclose that the appliance is available in more than one size, with the internal volume of the first compartment plus the second compartment is for a first size 18 to 22 ounces and for a second size 26 to 32 ounces.  However, Devlin – a drinking bottle – discloses the bottle has the internal volume of the first compartment plus the second compartment is for a first size 18 to 32 ounces [Devlin, Col. 2 Lines 11-14].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the container with the various sizes available for the container.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the Wondka container to have various sizes for the container to be between 18 and 32 ounces, before the effective filing date of the claimed invention with predictable and obvious results, “to provide an improved beverage container affording controlled dispensing of liquid refreshment directly to the consumer.” [Devlin, Col. 1 Lines 29-32], and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV) and 2144.05 (I).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka as applied to claim 1 above in view of Simmons (GB 2280656).
Wondka does not expressly disclose that at least one of the lid or the bottom includes on its outer surface a substantially permanent and indelible electronically readable code unique to each individual appliance sold.  However, Simmons – a beverage can – discloses the bottom of the can [Simmons, 2] has a substantially permanent and indelible electronically readable code substantially unique to each individual appliance sold [Simmons, 10, Page 6 Lines 4-7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the way to attach a bar code to a container.  One of ordinary skill would be able to modify the Wondka container to have a bar code, before the effective filing date of the claimed invention with predictable and obvious results, to have some identification on the outer surface of the container [Simmons, Page 2 Lines 8-14].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka in view of Kupperman and further in view of Simmons.
Wondka discloses a dry food and beverage storage and dispensing appliance for separating and preventing the mixing of a dry food and a liquid beverage while stored in the appliance [1, Abstract Lines 1-5], and for non-simultaneous dispensing of the dry food and liquid is described, comprising: a container [5] with a closed bottom and open top, and comprising: a rim [27] around the open top, part of the rim at a first height, a septum intersecting the container from bottom to top, defining a first and second compartment separated by the septum, the septum transitioning to a wall [21] raising above the top of the rim of the container, the wall having a left and right corner [24 and 26, Fig. 1], and a top between the left and right corners at a second height above the rim first height, a left and right ramp connecting the wall second height at the left and right corner to the rim first height of the first compartment [Fig. 1]; a lid [3] with a top surface and a bottom surface, and comprising: a seal element [74] on the bottom surface, the seal element adapted to make contiguous contact with the top of the container wall, the left and right ramp, and the rim of the first compartment, a first and second side [Fig. 8], the first side defined by the area inside the perimeter of the bottom surface seal element, a food spout [51] defined by an opening in the lid second side, the perimeter of the opening including a raised rim [59] extending a distance from the lid the top surface, a moveable door [11] in the second side on the bottom surface, adapted to close and open the food spout opening [Paragraph 40 Lines 15-19], an opening through the first side [Fig. 10]; a straw [13] and valve assembly [7] adapted to pass through the lid first side opening and extending a distance from the lid top surface; a connection means to connect the lid and container together [63 and 64, Paragraph 41 Lines 1-7].
Wondka does not expressly disclose that the perimeter of the container from the bottom of the container to the top of the container includes at least one portion that comprises an inner wall and an outer wall, and an empty space between the inner and outer walls.  However, Kupperman discloses a container with the perimeter of the container from the bottom of the container to the top of the container includes at least one portion that comprises an inner wall [Kupperman, 60] and an outer wall [Kupperman, 55], and an empty space between the inner and outer walls [Kupperman, 74].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the container with inner and outer walls with a void or space in between.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Wondka container to have inner and outer walls with a void space, before the effective filing date of the claimed invention with predictable and obvious results, to have a thermally insulated beverage container with a thermal space in between the walls [Kupperman, Col. 2 Lines 21-25].
The Wondka and Kupperman combination does not expressly disclose that at least one of the lid or the bottom includes on its outer surface a substantially permanent and indelible electronically readable code unique to each individual appliance sold.  However, Simmons discloses the bottom of the can [Simmons, 2] has a substantially permanent and indelible electronically readable code unique to each individual appliance sold [Simmons, 10, Page 6 Lines 4-7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the way to attach a bar code to a container.  One of ordinary skill would be able to modify the Wondka container to have a bar code, before the effective filing date of the claimed invention with predictable and obvious results, to have some identification on the outer surface of the container [Simmons, Page 2 Lines 8-14].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claim 8 appears to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 8, the prior art discloses most of the claimed invention regarding dispensing appliances for beverages and food, with lids and straws.  However, the prior art does not expressly disclose a first through hole in the first lid and a second through hole in the second lid, the first and second through hole aligned with each other when the cups and lids are attached; and a straw through the through holes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736